Case 6:20-cr-00082-JCB-KNM Document 44 Filed 08/19/21 Page 1 of 2 PageID #: 122




                                     No. 6:20-cr-00082-1

                                 United States of America,
                                         Plaintiff,
                                             v.
                                 Jarrod Marquis Henson,
                                        Defendant.


                                          ORDER

                 This criminal action was referred to United States Magistrate
             Judge K. Nicole Mitchell for administration of a guilty plea under
             Federal Rule of Criminal Procedure 11. The magistrate judge con-
             ducted a hearing in the form and manner prescribed by Rule 11 and
             issued findings of fact and recommendation on guilty plea. Doc. 41.
             The magistrate judge recommended that the court accept defend-
             ant’s guilty plea and adjudge defendant guilty on counts one, two and
             four of the indictment. Id. at 2. Defendant waived his right to object
             to the magistrate judge’s findings. Id.
                 The court hereby accepts the findings of fact and recommenda-
             tion on guilty plea of the United States Magistrate Judge. The court
             also accepts defendant’s plea but defers acceptance of the plea agree-
             ment until after review of the presentence report.
                 In accordance with defendant’s guilty plea, the court finds de-
             fendant Jarrod Marquis Henson guilty of count one of the indict-
             ment, charging a violation of 21 U.S.C. § 841(a)(1) - Possession with
             the Intent to Distribute Methamphetamine and Marijuana, count
             two of the indictment, charging a violation of 18 U.S.C. § 924(c) –
             Use, Carrying, and Possession of a Firearm During and in Further-
             ance of a Drug Trafficking Crime, and count four of the indictment,
             charging a violation of 18 U.S.C. § 471 – Manufacture of Counterfeit
             Obligations.
Case 6:20-cr-00082-JCB-KNM Document 44 Filed 08/19/21 Page 2 of 2 PageID #: 123




                                  So ordered by the court on August 19, 2021.



                                             J. C AMPBELL B ARKER
                                            United States District Judge




                                      -2-
